DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2012/0105737) in view of HASEI et al. (US 2006/0291065 hereinafter refer as “HASEI”) and further in view of Huang et al. (US 2005/0122739).
Regarding claims 13 and 15-16, Kuromizu discloses a light source device (10, see Figs. 2, 4, Para. 0032) comprising: a rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034) including a first lower side plate (e.g. side plate 14b on the left side, see Fig. 4, Para. 0035), a second lower side plate (e.g.  side plate 14b on the right side, see Fig. 4. Para. 0035 and 0043) opposing the first lower side plate, and a bottom plate (14a, see Fig. 4, Para. 0035) connected to the first lower side plate and the second lower side plate; a light source substrate (LED boards 17, see Figs. 4 and 8, Para. 0036) accommodated in the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034); a plurality of light-emitting diodes (16, see Figs. 4 and 8, Para. 0036) over the light source substrate (LED boards 17, see Figs. 4 and 8, Para. 0036); and a light diffuser (diffuser 15a, see Fig. 4, Para. 0034, 0042-0044) accommodated in the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034), located over the plurality of light-emitting diodes (see Fig. 4), overlapping the plurality of light-emitting diodes, and spaced away from the plurality of light-emitting diodes, wherein the first lower side plate and the second lower side plate each have an underside guide edge portions of the light diffuser (diffuser 15a, see Fig. 4, Para. 0034, 0042-0044) opposing each other are located. Kuromizu further discloses comprising a prism sheet and a reflective polarizing plate (optical sheet 15b, any one of a diffuser sheet, a diffuser lens sheet, a reflection type polarizing sheet and the like is used, and can be selected as appropriate, see Fig. 4, Para. 0045) each accommodated in the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034).
However, Kuromizu does not explicitly disclose first lower side plate and the second lower side plate each have an upside guide each extending in a direction parallel to the bottom plate, and light diffuser opposing each other are located in trenches formed by the underside guides and the upside guides; the third lower side plate has an opening with a width equal to or larger than a width of the light diffuser to allow  the light diffuser to pass therethrough. 
HASEI teaches a display device (1, see Fig. 1, Para. 0064) that includes a liquid crystal panel (2), a light diffusing plate (7, Para. 0066), and a frame (4, see Figs. 1 and 2, Para. 0065-0066) for supporting the liquid crystal panel (2) and the light diffusing plate (7, Para. 0066); wherein the frame (4) has a first lower side plate and the second lower side plate each have an upside guide each extending in a direction parallel to the bottom plate (see Fig. 2), and the light diffuser (7, see Fig. 2, Para. 0066) opposing each other are located in trenches formed by the underside guides and the upside guides; wherein the frame (4, see Figs. 1 and 6, Para. 0065) further includes a fourth lower side plate connected to the first lower side plate, the second lower side plate, and the bottom plate, and the fourth lower side plate has an opening allowing the light diffuser (7) to pass therethrough.
Huang et al. teaches a display device (10, see Fig. 1A) teaches a housing (4, see Figs. 1A and 1B), a diffusing plate (2, se4e Fig. 1B), the third lower side plate has an opening (4b, see Para. 0018) with a width equal to or larger than a width of the light diffuser (2) to allow  the light diffuser to pass therethrough.
Therefore, in view of Huang et al. and HASEI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuromizu by remodifying the rear vessel lower side wall to include an opening formed by the underside guides and the upside guide as suggested by Huang et al. in order to effectively secure the diffuser as suggested by HASEI, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using trenches for supporting the diffuser in the back light would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 14, Kuromizu further discloses a difference between heights of the spacer and the light source substrate (LED boards 17, see Fig. 4 Para. 0042).
However, Kuromizu does not explicitly disclose a distance from an upper surface of the bottom plate to an upper surface of the underside guide and a thickness of the light diffuser (diffuser 15a, see Fig. 4, Para. 0034, 0042-0044) is equal to or more than 1 mm and equal to or less than 3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuromizu by forming the distance to be equal to or more than 1 mm and equal to or less than 3 mm in order to effectively support the diffuser and provide effective light coupling, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 15-16, the teachings of Kuromizu in view of HASEI have been discussed above.
However, Kuromizu does not explicitly disclose edge portions of the prism sheet opposing each other and edge portions of the reflective polarizing plate opposing each other are located in the trenches, as recited in claim 15, a fourth lower side plate connected to the first lower side plate, as recited in claim 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuromizu by adding optical plates such as polarizing plate and prism plates and using trenches to mount them thereby the light emitted from the light source becomes uniform after passing through the optical plates, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using trenches for supporting the diffuser in the back light would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.


Regarding claim 18, Kuromizu in view of HASEI further discloses another edge of the light diffuser (7, see Figs. 1 and 2) is located in the opening.

Regarding claim 19, the teachings of Kuromizu in view of HASEI have been discussed above.
However, Kuromizu does not explicitly disclose a light-shielding film covering the opening.
Regarding the light-shielding film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuromizu by including the light-shielding film to cover the opening in order to prevent light leaking, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using  adhesive tape for fixing the diffuser in the back light would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 20, Kuromizu further discloses further comprising a front cover (e.g. 20a and frame-shaped bezel 13, see Figs. 2 and 4, Para. 0032 and 0046) located over and accommodating the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034).

Allowable Subject Matter
Claims 1 and 3-12  allowed.
The following is a statement of reasons for the indication of allowable subject matter: the claims are allowable due to the Applicant amending the independent claim 1, and a persuasive argument by the applicant (Remarks/Arguments dated 11/28/2022, pgs. 6-7). Specifically, argument(s) regarding the difference between the prior arts and the limitation “the adhesive tape is sandwiched by the rear vessel and the front cover and passes from an underside of the light diffuser to an outer side of the first upper side plate through the notch of the first upper side plate and the notch of the first lower side plate” as recited in claim 1. 
 

Response to Arguments
Applicant’s arguments filed 11/28/2022 with respect to the rejections of claim 13 under 35 U.S.C. 103 have been fully considered but are moot because a new basis of rejection is being applied in response to the applicant's amendment to the claims. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875